Currier, Judge,
delivered the opinion of the court.
A good cause of action is admitted to be stated against one of the three defendants, but all joined in a demurrer to the petition; the cause of demurrer relied upon being the misjoinder of the parties defendant. The demurrer was sustained as to all, and final judgment was rendered in their favor accordingly. The demurrer should have been overruled as to the party or parties against whom a good cause of action was stated, and who were consequently properly joined in the suit. This is the. settled practice in this State. (Ashby v. Winston, 26 Mo. 210 ; Bank of the State of Missouri v. Parris, 35 Mo. 371.)
The judgment will be reversed and the cause remanded.
The other judges concur.